 In the Matter of J. C. JACKSON,C. R. JACKSON, AND W. A. JACKSON,CO-PARTNERS, DOING BUSINESS ASTHEJACKSON COOKIE COMPANY OFNORTH LITTLE ROCK, ARKANSASandBAKERY & CONFECTIONERYWORKERS LOCAL UNIONNo.442, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. C-1702.-Decided February 12, 1941Jurisdiction:cookie manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:threatening to close plant rather thanrecognize union; dismissal of allegations that respondent questioned its em-ployees regarding union membership and instructed them not to join the union.Discrimination:discharges for union membership and activities.Remedial Orders:reinstatement and back pay ordered.Mr. Samuel M. Spencer,for the Board.Owens, Ehrman & McHaney, by Mr. Grover OwensandMr. Her-.schel Bricker,of Little Rock, Ark., for the respondent.Mr. Donald Landay,of North Little Rock, Ark., for the Union.Miss Mary Metlay,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Bakery & Confec-tioneryWorkers Local Union No. 442, affiliated with the AmericanFederation of Labor, herein called the Union, the National LaborRelations Board herein called the Board, by the Regional Director forthe Fifteenth Region (New Orleans, Louisiana), issued its complaintdated June 24, 1940, against J. C. Jackson, C. R. Jackson, and ' W. A.Jackson, co-partners, doing business as The Jackson Cookie Company,North Little Rock, Arkansas, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint and noticeof hearing thereon were duly served upon the respondent and theUnion. ,29 N. L. R. B, No. 100.556 THE JACKSON COOKIE COMPANY557With respect to the unfair labor practices,the complaint allegedin substance that the respondent(1) discharged and refused to rein-state Ourin,Hellum, William F.Tilley, RalphMilam, George Blasing-hame, and Claude E. Stanfill because of their membership in oractivity on behalf of the Union;(2) questioned its employees abouttheir union affiliation;advised its employees that it would cease oper-ations before permitting union men to work with it, and that it wouldlock its doors before it would have any "dealings"with the Union,or recognize the Union;instructed its employees not to join the Union;and referred to the union members as troublemakers and not fit toworkin the plant;and (3)by the foregoing and by otheracts inter-fered with,restrained,and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On July 3, 1940, therespondent filed its answer denying that it was engaged in interstatecommerce within the meaning of the Act, and that it had engagedin or was engaging in the alleged unfair labor practices.Pursuant to notice,a hearing was held at Little Rock, Arkansas,,onAugust 19, 20, and 21,1940, before Charles E.Persons, the TrialExaminer duly designated by the Board.The Board and the respond-ent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing, upon the issues was afforded allparties.On August 19, 1940, the respondent filed with the TrialExaminer a motion objecting to the jurisdiction of the Board.TheTrial Examiner reserved his ruling on the motion and denied it inhis Intermediate Report.At the close of the Board's case counselfor the Board moved to dismiss the complaint with respect to ClaudeE. Stanfill on the ground that he could not be located at the time ofthe hearing.At the close of the hearing counsel for the Boardmoved to conform the pleadings to the proof with respect to names,dates, and places.Both motions were granted by the Trial Examiner.During the course of the hearing,the Trial Examiner ruled on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On October 1, 1940, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served upon the respondent and theUnion, in which he found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the mean-ing of Section 8(1) and (3) and Section 2 (6) and (7) of the Act.The Trial Examiner recommended that the respondent cease and desistfrom the unfair labor practices found, reinstate with back pay Tilley,Blasinghame,Milam,and Helium, and take certain other appro-priate action to remedy the situation brought about by its unfair labor 558'DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices.He recommended further, that the complaint be dismissedin so far as it alleges that the respondent questioned its employeesregarding their union membership and instructed them not to jointhe Union.On November 7, 1940, the respondent filed its exceptions to the In-termediate Report, and on January 4, 1941, its brief in support of itsexceptions.On January 7, 1941, pursuant to notice, a hearing forthe purpose of oral argument was held before the Board in Washing-ton, D. C.The respondent and the Union were represented by coun-seland participated in' the hearing.On January 13, 1941, therespondent filed a supplemental memorandum.The Board has re-viewed the respondent's exceptions to the Intermediate Report andhas considered the respondent's brief in'support of its exceptions andits supplemental memorandum and, to the extent that the exceptions areinconsistent with the findings of fact, conclusions of law, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTJ.THE BUSINESS OF THE RESPONDENTThe respondent is a co-partnership with its principal office and placeof business at North Little Rock, Arkansas. It is engaged in themanufacture of wafers and cookies.The principal raw materialsused by the respondent in the conduct of its business consist of flour,sugar, shortening, raisins, vanilla flavoring, boxes, and bags.Of theraw materials used by the respondent during the year 1939, the re-spondent expended approximately $34,025 on raw materials whichwere purchased locally but had points of origin outside the State ofArkansas, and approximately$9,500on raw materials which werepurchased and shipped from points outside the State of Arkansas.During the same year the respondent purchased an oven for $8,000and a dropping machine weighing 700 or 800 pounds which wereshipped to the respondent from points outside the State of Arkansas.The respondent's total sales for 1939 amounted to $104,729, 2 per centof which were made outside the State of Arkansas.Counsel for therespondent conceded that the respondent is subject to the jurisdictionof the Board.II.THE ORGANIZATION INVOLVEDBakery & Confectionery Workers Local Union No. 442, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership all employees of the respondent except clericalemployees and supervisory employees with authority to hire anddischarge. THE JACKSON, COOKIE .COMPANY i,.559III.THE UNFAIR LABOR PRACTICESfa(On October 11, 1939, seven of the respondent's employees appliedfor membership'in the Union and agreed to return to the Union onSaturday, October 14, to be initiated.Five of the seven employees,namely,William Tilley, George Blasinghame, Ralph Milam, OurinHallum, and Claude Stanfill, returned on the agreed date for initia-tion.John Horton, one of the two employees who failed to appearfor initiation, was discharged prior to October 14.Ralph Stuckey,the second employee who failed to appear for initiation, informed adelegation of the union members who visited him on the evening ofOctober 14, that J. C. Jackson, managing partner of the respondent,had promised to give him and his wife continuous employment through-out the slack season and therefore "he didn't believe there would beany use in him joining the Union." 1Both Mr. and Mrs. Stuckey wereemployed by the respondent at the time of the hearing.2On Monday morning, October 16, the first workday subsequent totheir initiation into the union the five employees were met by J. C.Jackson, the managing partner of the respondent, when they reportedfor work and were requested to come into his office.At least one ofthe men had donned his working uniform and had prepared to beginoperations.When the five employees were assembled they were dis-charged.Tilley testified that J. C. Jackson told them "Now boys,there has been a lot of trouble going on in our plant and you boys arethe cause of it . . . he told the rest of us boys that before he wouldhave any trouble out of us whatsoever, and he shook his keys at Georgeand said he still had the keys to the door and he would carry them,before he would recognize any Union, he would padlock his doors."The testimony of Tilley concerning J. C. Jackson's statementon the morning of October 16 was corroborated in all essential par-ticulars by Blasinghame, Milam, and Hallum.There is partial cor-roboration also in the testimony of James High who was presidentof the Union.He testified that in an interview with J. C. Jack-son later in the day, concerning the discharge of the five employees,Jackson stated "that he wouldn't'inider any circumstances put anyof the boys back to work, that he would rather close his place ofbusiness."J.C. Jackson, however, denied that any reference wasmade on October 16 to'the Union and testified that he had not knownat that time of any union membership among his employees.Hisversion of his statement to the employees was as follows :IJ. C Jackson testified that he told Stuckey on Saturday evening,October 14, "Ralph,your work and yourwife'shad beensatisfactory,and so far as I know right now Iimagine Iwill keep upand your wife right on "zMrs.Stuckey had been hiredby therespondenton about October 1, 1939. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou boys know how business has dropped off the last fewweeks.The salesmen came in Saturday night and all com-plained about their business dropping off, so as we haven't beenworking full time, why we are going to have to lay off some of ouremployees and you boys have been causing trouble here in theshop and to eliminate that trouble I am going to let you go.-The Trial Examiner, who had an opportunity to observe the de-meanor of the witnesses and their reaction to cross-examination,found that the events of the morning of October 16, at the time ofthe discharges, occurred substantially, as, recounted by the Board's,witnesses.We agree with, the Trial Examiner and we find thatJ. C. Jackson made the statements attributed to him by Tilley, Blas-inghame, Hallum, and Milam.The respondent contends that it discharged Tilley, Blasinghaie,Hallum, Milam, and Stanfill for the reason that it was required tolay off some of its employees as a result of a seasonal decline in thevolume of its business and that it selected the five named employeesbecause of their incompetence, insubordination, lack of diligence andapplication to their work, disloyalty, and moral turpitude.A. The alleged seasonal ,declinePrior to his discharge Tilley had worked for the respondent inter-mittently for 41/2 years, during which time he was rehired five orsix times.Blasinghame was employed by the respondent for a pe-riod of approximately 21/2 years.Hallum was first employed byrehired in March 1939.Milam was employed by the respondent forapproximately 6 months. - J. C. Jackson testified that Hallum andMilam had been employed as temporary employees. This testimonywas not controverted.The respondent did not, however, advancetheir temporary status as a reason for their discharge.In the latter` part of September 1939"; -the` respondent' made certainchanges in the equipment and personnel of the plant. It installed,a:new oven 78 feet long, together with a conveyor and a circular pack-ing table.At the same time it employed 6 girls, later increased to9, and assigned them to the special task of packing cookies.The respondent's records indicate that its seasonal decline hadcommenced in October 1939.3 It is also undisputed that the newequipment eliminated the services of two employees.The respond-ent'spersonnel, however, had decreased considerably prior to the3 The,records introduced by respondent indicate the gross receipts for the following weekswere : October 2-$2,818 ; October 9-$2,100 , October 16-$2,375 ; and'October 23-$2,166. THE JACKSON COOKIE COMPANY561discharge of the five employees.Between the summer of 1939 andprior to the discharges on October 16, 1939, at least five of the re-spondent's employees had either resigned or been discharged'Ac-cording to the testimony of J. C. Jackson, after the termination oftheir employment only a "skeleton crew" of employees remained.sAll five of the employees who were discharged on October' 16, 1939,were performing necessary operations in the respondent's plant atthe time of their discharge.Their replacement was required sub-sequent to their discharge with the exception of one dropping-machine operator.6Prior to October 1939, it had been the respondent's policy duringits seasonal decline to retain older employees throughout the dullseason, staggering their hours of work so that each of the retainedemployees worked approximately 3 to 4 days each week. Subsequentto the discharge of Tilley, Blasinghame, Hallum, Milam, and Stan-fill, the remaining employees worked 6 days each week for 8 hoursa day until the end of November 1939, after which they worked aor 4 days each week until January 1940.Thereafter, the employeesworked a full week.We conclude that although the seasonal decline may have com-menced on October 16, 1939, the respondent's operations under theconditions then prevailing did not require immediate lay-offs, andthe seasonal decline was not, as alleged by the respondent, an opera-tive factor in the discharge.B. The alleged incompetencyNor does the record sustain the respondent's contention concerningthe alleged incompetency of the discharged employees.The principalcharge of inefficiency relates to the quality of packing done by thelive employees.As we have noted above, prior to the latter part of*The five employees were:John Horton,Jones, Ralph'.Stane, Georges Roise, and, Smith.5 J C. Jackson testified that "Whenthe newequipment was installed he had two orthree boys that quit about that time, a boyby the name of Horton and a boy bythe nameof . . . Jones . . . and George Roise quit along the last ofSeptember . . .and RaymondStane quit...I took the skeletoncrew I had left of the boys andplaced them aroundover the plant on machines and dumping and thingsof that kind,and instructing the girlson taping the boxes and putting the boxesin the stock room, and that iswhen the changeover fromthe boys tothe girls was made "Olt is clearthat the sixgirls whowerehired duringthe latterpart of September 1939did not replaceany of the employees then employed by therespondent.They v,ere em-ployed exclusivelyas packersPrior to the initiation of the new packing system andthe employmentof the girls,none of the respondent's employeeswere engaged exclusivelyin packing,and practically all of themparticipated in the packing at the end of the dayafterthe production work was completedAlthough J. C. Jacksontestified that someemployeesworked exclusivelyas' packersprior to the installation of the newsystem benamed only 1 employee.The foremantestified that "hardly any of them packed all thetime."It is apparent from his entire testimony that noneof theemployees packedcontinuously. -562DECISIONS OF 'NATIONAL bABOR RELATIONS BOARDSeptember 1939, all the respondent's employees participated in pack-ing at odd times when they were not engaged in other tasks. Therespondent asserts, and it is undisputed, that the packing was im-properly done.However, there was no method of determining which-of the respondent's employees were responsible for the improper pack-ing.?The employees were given little if any supervision while theywere engaged in packing and, because they engaged in packing at oddtimes and frequently at the end of the day, worked under adverse con-ditions.The new equipment introduced by the respondent in the latterpart of September 1939, facilitated the packing.8 In addition, theproducts were under the constant supervision of a forelady.There-after packing was done satisfactorily.It is apparent from the record-that the improved packing resulted from the new equipment, the crew.of employees continuously engaged in that task, and the constant super-vision received by them.Tilley and Blasinghame had only occasionally worked as packers.Nevertheless J. C. Jackson testified that the difficulty encountered bythe respondent with its packing, had "quite a bit" to do with Biasing-hame's discharge and "something" to do with Tilley's discharge.`Tilley, Blasinghame, Hallum, and Milani had not, however; been en-gaged in packing for at least 3 weeks prior to their discharge.Allfour employees had been assigned to other specific tasks.Moreover,,other employees equally responsible for the packing were neither dis-The Trial Examiner found,ent, one of the determining factors in the discharge.In addition to the charge of inefficient packing, J. C. Jackson testi-fied that Blasinghame, who was employed as a mixer for approxi-mately 2 months, performed this work in an unsatisfactory manner.The record shows that during the peak of the 1939 season a second'oven was placed in operation, and that Blasinghame was selected tobe trained as a mixer.He was given a single day of instruction andthereafter received additional instruction from MasonWesson, theregular mixer.Blasinghame worked 'as a mixer for approximately 2months.When the new oven was installed, Wesson took over theentire 'mixing operation.Although Foreman Riegler testified on di-Foreman Riegler, when questioned regarding the packing difficulty, testified "I imagineall averaged about the sameYou couldn't just judge.""Foreman Riegler testified that the cookies were "better baked" subsequent to the in-stallation of the new oven and "it is lots easier for them to, be packed now " In additionto the improved baking when the coolies-emerged from the new oven, they were cooledby being passed along a 90-foot conveyor and reached the packing table ready for, handlingand packing.This obviated the practice prevalent under the earlier system of packingcookies while they were hot, which resulted in the cookies sticking together., 'THE JACKSON COOKIE COMPANY563rect examination that Blasinghame's services as a mixer were unsatis-factory in some respects, he conceded on cross-examination that in viewof the inexperience and relatively slight character of the instructiongiven to Blasinghame his work was satisfactory.The respondent also asserted in support of its contention that thework of the discharged employees was unsatisfactory; that they ma-lingered in the performance of their duties.Concerning the allegedmalingering, W. C. Jackson testified that this condition existed for atleast 2 or 3 months prior to the discharges.However, he gave specificdetails only in the case of Blasinghame.This testimony was in con-nection with extra works which Blasinghame had been occupied withon Friday and Saturday immediately preceding Monday, October 16,1939.The Trial Examiner found, and we find, that the allegations ofmalingering were sustained only in the case of Blasinghame's per-formance of extra work. It is clear that Blasinghame's malingeringon that occasion was not considered as a reason for his discharge, par-ticularly in view of the fact that J. C. Jackson testified that he had'determined, at least two weeks prior to October 16, 1939, to dischargethe five employees.On the basis of the entire record we do not creditthe respondent's contention that the incompetency of Tilley, Blasing-hame, Hallum, and Milani, was an inducing factor in their discharge.C. The alleged moral turpitudeIn support of its contention that Tilley, Blasinghame, Hallum, andMilam were discharged because of their moral turpitude, the respond-ent adduced evidence that the frequented night clubs and discussed,during working hours, matters that occurred therein; that Hallum andMilam in the company of a woman, were arrested on a morals charge;and that Tilley had engaged in a fight while drunk the night precedinghis discharge and had appeared at work the following morning in abruised condition.beHallum and Milam were arrested on the alleged morals charge onJuly 10, 1939.11Although J. C. Jackson admitted that he learned ofthis incident at least 3 or 4 weeks prior to their discharge neverthelesshe did not discuss this matter with either Hallum or Milam. It isundisputed that Tilley, Hallum, and Milani, visited night clubs inLittle Rock, Arkansas, and discussed matters occurring on these visits9The respondent gave its older employees an opportunity to earn additional money byemploying them, after their regular work was done, for several hours during the week onwork other than production work10 In addition there was some testimony that women of undesirable charhcter met Tilley,nallum,and Milam after working hoursThe record shows,however,that the respondent'splant islocated in an unsavory neighborhood.11They posted a bond, which they later forfeitedThe case was never tiled413602-422-^ of 29 --3 i 564DECISIONS OF. NATIONAL ,LABOR, RELATIONS BOARDamong themselves in the plant.12However, they had engaged in theseactivities throughout the entire period of their employment with theIespondent.At no time did the'respondent complain to them of suchconduct.Finally, in view of the fact that J. C. Jackson testified thathe' determined prior to October 16, 1939, which of the employees heintended-to discharge, we do not believe that Tilley's condition onOctober 16,1939, was a determining factor in his discharge.We agreewith the 'Trial Examiner and we do not credit the respondent's con-tention that Tilley, Blasinghame, Helim, and Milani were ,dischargedbecause of their moral turpitude.12The respondent's witnesses testified that the four employees shoutedand engaged in boisterous conduct while working in the plant endthat this conduct was a contributing factor to their discharge.Therecord shows that this conduct had been of long duration and wasparticipated in by employees who were not discharged.It is apparent that rigid discipline was not maintained in the plantand that it was not uncommon for employees to engage in horseplay 14Moreover, Foreman Riegler testified that he shouted the words "dog"and "cat" in German during working hours for no apparent reason andwhenever he was so inclined, that other employees, in addition to theabove-named 4 shouted in the plant, and that Hallum and Milam"didn't do a lot of hollering".Riegler further testified that hedrank whiskey during working hours and hid the whiskey bottle invarious places in the plant until he was "caught".To a certainextent the shouting was explained _by the noisy operations of themachinery in the plant.J. C. Jackson testified that in addition toshouting Blasingliame flirted with young girls who passed the plant.However' according to his testimony this had been occurring for at'least 4 months prior to the discharge, and Wesson, an employee re-tained by the respondent, admitted that on occasion, he whistled andshouted after women who passed the plant. ' Under the circumstances,we find, as did the Trial Examiner, that the boisterous conduct engagedin by Tilley, Blasinghame, Hallum, and Milani was not a contributingfactor to their discharge.12There is some testimony that they discussed these matters in a loud tone of voiceand were overhead by the girls who worked in the respondent's plant.The testimony ofthe several girls called by the respondent reveals that the extent of the shouting of theemployees consisted of "I went to Bessies(night club)last night"or "I am going toBessies tonight."13The Trial Examiner excluded some evidence offered by the respondent concerning theattendance at road houses of the four employees and the pei sons with whom they associ-On the basis of the entire record we find that no prejudicial errors were committedated.since at most, tlip evidence was cumulative.isThe foreman testified that employees frequently placed tacks on the chairs in theplant. THE JACKSON COOKIE COMPANY565D: The alleged troublema/thigWe now turn to a consideration of the final factor urged by .therespondent in explanation of the discharges.As we have noted above,J. C. Jackson testified that he told the five employees on the day oftheir discharge that "you have been causing trouble here in the shopand to eliminate that trouble I am going to let you boys go."A con-siderable part of the record is concerned with the nature of the troublecaused by the five employees.There was 'some testimony that Blasing-hame caused trouble by tale bearing. J. C. Jackson testified, how-ever, that "he got wise to it and didn't take much stock in his ;con-versation."There was also some testimony that Tilley was hot' tem-pered.There was no testimony in support of the contention thatHallum and Milam were "trouble makers." Indeed, George, Boiseand Riegler, both witnesses for the respondent, testified that they hadhad no trouble with Hallum and Milam.l5We find, as did the TrialExaminer, that the charge that the' employees were "trouble makers"is not substantiated by the evidence.The record clearly shows that the "trouble" which Jackson referred,to consisted of the union activity among the respondent's employees.In response to the question of what caused him to discharge the fiveemployees, J. C. Jackson testified :,'You've got to have harmony.You've got to have boys. backthere who are interested in doing their work and doing it right... Now at this particular time of the year our, plant forcehas been divided into two groups, one group is doing their best:to get their work out right.Another group consisting of thesefive boys-didn't seem'to be interested in their work but were inter-ested in something else- so when business dopped off . .whywe had to lay someone off and naturally in laying someone offyou wouldn't consider keeping a trouble maker and letting a good.employee go.lsAdditional testimony of the respondent's witnesses clearly reveals'that the alleged trouble, friction, -and division among the respondent'semployees referred to by J. C. Jackson,' were the organizational ac-tivities of the five discharged employees.Riegler testified that the'employees were "laid off" because "They were just getting unsatisfac-tory and we couldn't get nothing out of them, and they were''all off.to themselves in huddles talking to one another," and we weren't get--"There was also some testimony concerning an incident invoking Blasingliame whichhad occurred at least 1 year prior to the discharges"The respondent's witnesses used the term lay-off and 'discharge IndiscriminatelyIt is apparent from the record that the termination of emplo3ment of the fide eanplo}ees'as intended bi the respondent to be dischaigee 566DECISIONSOF NATIONALLABOR RELATIONS BOARDting our production out right.Mr. Connelly [J. C. Jackson] saidhe was going to have to make a change, and I said, `That is the onlyway we can do, is have a house cleaning."' Further testimony byRiegler 'reveals that the "huddles" occurred when the employees werediscussing the question of joining the Union.Concerning the time when he learned of the existence of the Unionin the plant Riegler testified that :Well I never did learn .. . Of course, I notice that there wasJust a certain bunch of boys around there that talked and neverwould have anything to say to me, and 'stayed away from me asfar as they could, but I never did know anything about it.Mr.Jackson called me up and wanted to know if I knowed anythingabout it, or if anything was going wrong and I told him I didn'tthink there was 17 . . [Between that day and the day of thedischarge] I kind of halfway heard it by the talking around,just the talk that I caught ....When asked what J. C. Jackson meant by "What was wrong?" Riegler'testified that,Well, he just asked me, he said, "If things ain't going right in theplant," ... He could notice' the friction- out there himself andcalled my attention to it.I told him that I did notice it. I said,"'We are just going to have to clean up some way," and that iswhen we done our deciding."' %Mrs. Burns, the forelady in charge of packing, testified concerningher observations as to what extent the discharged employees cooper-ated with the other employees. "Well, they were kind of getting to-gether, at that time, trying to get into this union business, and theyhad slowed up their work." Gus Bowden, the respondent's salesmanand a witness called by it, testified that the friction in the plant was"caused by these boys trying to get the rest of them lined up."Bow-den further testified that he was reluctant to receive any informationconcerning the union activities of the respondent's employees because,"I had to report to Mr. Jackson and at least talk to him and I didn'twant to' tell him any lies and if I didn't know anything I wouldn'thave to tell him anything." 19Thus, it is clear that the respondent sought persistently to learn,and it is a reasonable inference that the respondent did learn, of the"Riegler further testified that this occurred approximately 2 weeks prior to the dis-charges at the time when they were discussing which of the employees to lay off1a Riegler referred to the decision concerning which employees the respondent intendedto discharge.He testified that Horton was included among the employees whom J. C.Jackson decided to discharge.1UBowden was making reference to the attempts at union organization THE JACKSON COOKIE COMPANY567union membership and activities of the employees named in the com-plaint and that the "trouble" caused by Hallum, Milam, Blasinghame,and Tilleyconsistedof their efforts at self-organization.We are convinced, as was the Trial Examiner, that the respond-ent terminated the employment of George Blasinghame, WilliamTilley, Ourin Hall um, and Ralph Milam solely because of their mem-bership and activity, on behalf of the Union.We have found thatthe seasonal decline set forth by the respondent as the impelling fac-tor in the discharges did not warrant, under the conditions prevailingon October 16, 1939, decreasing the respondent's personnel.Moreover'the record does not substantiate the reasons alleged by the respond-ent in support of its selection of the discharged employees.As wehave observed many of the reasons urged by the respondent hadexisted over a long period of time and were not confined solely to thedischarged employees.We have also observed that the charge of"troublemalting" which was given emphasis by the respondent'switnesses, related to the union activities of the discharged employees.And' finally it is significant that the respondent discharged the onlyemployees who had joined the Union on thefirstwork day thereafter.We find that the respondent by discharging George Blasinghame,William Tilley, Ourin Hallum, and Ralph Milam, discriminated inregard to their hire and tenure of employment, thereby discouragingmembership in the Union and interfering with, restraining, andcoercing its employees in the exercise of the rightsguaranteed inSection 7 of the Act.The Trial Examiner recommended that the complaint be dismissedin so far as it alleges that the respondent questionedits employeesregarding their union membership and instructed them not to jointhe union.The union filed no exceptions to this recommendation.We have reviewed the record and find that the complaint should bedismissed in this respect.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to take 568DECISIONS _0F NATIONAL LABOR_ RELATIONS BOARDcertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have further `found that the respondent has discriminated inregard to the hire and tenure of employment of George Blasinghame,William Tilley, Ourin Hallam, and Ralph -Milani.We shall order-the respondent to offer them reinstatement to their former or sub-stantially equivalent positions and to make thelp whole for any lossof'pay they have suffered by,-reason of such discrimination by pay-ment, to each of them of a sum of, money equal to the "amount which-he,norfnally would have earned as wages from October 16, 1939, to-the date of the offer of reinstatement, less his net earnings 20 duringsaid period.Upon the basis of the' foregoing findings of fact and upon theentire record' in the case, the,Board makes the following :CONCLUSIONS OF LAW1.Bakery & Confectionery Workers Local Union No. 442, affiliatedwith the American Federation of Labor, is a labor organization,within the meaning of Section 2 (5) of the Act2.By discriminating in regard to the hire and tenure of employ-ment of George Blasinghame, William Tilley, Ourin Hallum, andRalph Milam, thereby discouraging membership in the Union, therespondent has, engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.3.'By' interfering with, restraining, and -coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (1) of the'Act.4. - The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section '2 (6) and (7)of the Act.ORDERUpon the-basis of the above findings of fact, conclusions of law, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Board20By "net earnings"ismeant earnings less expenses,such as for tianspoitation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been mcuried but for his unlawfuldiscuuiination and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Bi,otherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union,Local 2190,8 N. L. R. B 440. Moniesreceived for work performed upon Federal,State,county, municipal,or other work-reliefprojects'shall be considered as earningsSeeRepublic Steel Corporation v. National LaborRelations Board,decided by United States Supieme Court,November 12, 1940. THE JACKSON COOKIE COMPANY'569rbereby orders that the respondent, J. C. Jackson, C. R. Jackson, andW. A. Jackson,co-partners,doing business as the Jackson CookieCompany of North Little Rock, Arkansas,and its officers,agents, suc-(cessor`s,and assigns shall:1:Cease and desist from ::(a)Discouraging membership in Bakery & Confectionery WorkersLocal Union No. 442, affiliated with the American Federation of.Labor, or any other labor organization of its employees, by discharg-ing or refusing to reinstate any of its employees or in any othermanner discriminating in regard to their hire or tenure of employ-ment or any term or condition thereof ;(b) In any other manner interfering with, restraining,and coercingits employees in the exercise of their right to self-organization, toform, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or. othermutual aid and protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to George Blasinghame, William Tilley, Ourin Hallum,and-Ralph Milani, immediate and full reinstatement to their formeror substantially equivalent positions without prejudice to their sen-iority and other rights and privileges;(b)Make whole George Blasinghame, William Tilley; Ourin Hal-l um, and Ralph Milani,and each of them, for any loss of pay theymay have suffered by reason of the discrimination against them bypayment to each of them of a sum of money equal to that which henormally would have earned as wages from October 16,1939, untilthe date of offer of reinstatement,less his net earnings during saidperiod ;(c)Post immediately in conspicuous places at its plant,and main-tain for a period of at least sixty(60) consecutive days from thedate of posting,notices to its employees stating : (1) that the re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a) aid(b) of this Order; (2)that the respondent will take the affirmative action set forth in para-graphs 2(a) and(b) of this Order;and (3)that the respondent'semployees are free to become or to remain members of Bakery & Con-fectioneryWorkers Local Union No. 442, affiliated with the AmericanFederation of Labor, and that the respondent will not discriminateagainst anyemployee because of membership or activity in thatorganization ; 570'DECISIONSOF NATIONALLABOR RELATIONS BOARD(d)Notify the Regional Director for the FifteenthRegion, inwriting, within ten (10) days from the date of this Order what -stepsthe respondent has taken to comply herewith;AND IT IS FURTHERORDEREDthat the complaint be dismissed in sofar as it alleges that the respondent questioned its employees regard-ing their union membership and instructed them not to join theUnion.CHAIRMAN HARRY A. MILLIs took no part in the consideration ofthe above Decision and Order.